389 U.S. 51 (1967)
GARBER
v.
KANSAS.
No. 393.
Supreme Court of United States.
Decided October 23, 1967.
APPEAL FROM THE SUPREME COURT OF KANSAS.
Marvin M. Karpatkin, E. Dexter Galloway and Melvin L. Wulf for appellant.
Robert C. Londerholm, Attorney General of Kansas, and J. Richard Foth, Assistant Attorney General, for appellee.
Leo Pfeffer for the National Committee for Amish Religious Freedom, as amicus curiae, in support of appellant.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.
THE CHIEF JUSTICE, MR. JUSTICE DOUGLAS, and MR. JUSTICE FORTAS are of the opinion that probable jurisdiction should be noted.